Title: General Orders, 7 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday June 7th 1783
                  
                  Morning Orders
                  The Commander in Chiefs Guard will be furnished daily from the regt which gives the other Guards, and not as directed in the orders of Yesterday.
                  Parole Taunton—Countersigns Virginia—Williamsburgh
                  For the day tomorrowMajor Genl HoweBr Qr Mastr 1st Massa. B. 
                  
                  The 2d Massa regt gives the Guards and the 3d the fatigues tomorrow.
               